ADAMS, Circuit Judge,
concurring.
Were we in a position to decide this case on a clean slate, I would probably be inclined to hold that the union activity complained of here is not within the purview of the antitrust statutes but is instead solely a matter for scrutiny under labor law. I would subscribe to the view that unions ought to be subject to antitrust liability only when they combine with non-labor forces for the purpose of assisting those forces in suppressing commercial competition and in monopolizing the marketing of goods and services. When, however, unions are essentially pursuing traditional labor objectives, such as organizing employees or seeking to obtain higher wages and better working conditions for their members, it would appear logical to me that resort should be had primarily to labor law concepts to circumscribe the permissible scope of their conduct and to penalize them for their excesses.
Such an approach, it may be argued with a measure of assurance, would not appear to conflict with congressional intent inasmuch as Congress has on a number of occasions enacted legislation in order to remove certain labor activity from the ambit of the antitrust laws.1 And, at one time it could plausibly have been submitted that the ex*1377tent of the incursion by the antitrust laws into the labor law domain was indeed to be found somewhere along the foregoing line of demarcation.2
But whatever the merits of such an approach, the Supreme Court has rather clearly chosen to allow greater sway to the antitrust laws in the labor field. As the majority opinion points out, under the most recent Supreme Court pronouncement in Connell Construction Co. v. Plumbers and Steamfitters Local Union No. 100, 421 U.S. 616, 95 S.Ct. 1830, 44 L.Ed.2d 418 (1975), it is immaterial for purposes of determining whether labor-related activity is exempt from possible antitrust scrutiny that the union has as its goal legitimate and legal objectives: “[T]he methods the union chose are not immune from antitrust sanctions simply because the goal is legal.” 3 So long as there is a “direct restraint on the business market” having “substantial anticom-petitive effects, both actual and potential, that would not flow naturally from the elimination of competition over wages and working conditions,” Connell teaches, the union’s activity “contravenes antitrust policies to a degree not justified by congressional labor policy, and therefore cannot claim a nonstatutory exemption from the antitrust laws.”4 Given this explicit ruling by the Supreme Court, which I believe the majority has demonstrated is controlling as applied to the evidence introduced by the plaintiff in this case,5 I am constrained to join in the majority’s opinion.

. Thus, for example, as the dissent in greater detail, portions of the Clayton Act were enacted in 1914 for the purpose of inhibiting federal courts from using the Sherman Act in order to curtail labor activity. In § 6 of the Clayton Act, 15 U.S.C. § 17, unions were declared not to be illegal combinations, and labor was pronounced not to be a commodity or article of commerce. Also, § 20 of the Act, 29 U.S.C. § 52, proscribed the issuance of injunctions against specifically enumerated practices of labor unions and removed any taint of illegality *1377from those practices. And the Norris-LaGuar-dia Act, 29 U.S.C. §§ 101-115, promulgated in 1932, further narrowed the circumstances under which the antitrust laws may be brought to bear against labor unions. See generally United States v. Hutcheson, 312 U.S. 219, 229-31, 61 S.Ct. 463, 85 L.Ed. 788 (1941).


. See Allen Bradley Co. v. Local Union No. 3, . IBEW, 325 U.S. 797, 65 S.Ct. 1533, 89 L.Ed. 1939 (1945); United States v. Hutcheson, supra; Apex Hosiery Co. v. Leader, 310 U.S. 469, 60 S.Ct. 982, 84 L.Ed. 1311 (1940).


. Connell, supra, 421 U.S. at 625, 95 S.Ct. at 1836.


. Id.


. Because the plaintiff appeals from the grant of defendants’ motions for a directed verdict, entered at the end of plaintiffs case, it is entitled to a reversal if sufficient evidence exists to support a jury finding in its favor. See, e. g., Firemen’s Fund Ins. Co. v. Videfreeze Corp., 540 F.2d 1171, 1177 (3 Cir. 1976), cert. denied, 429 U.S. 1053, 97 S.Ct. 767, 50 L.Ed.2d 770 (1977).